Citation Nr: 0314954	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  02-13 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for residuals of a 
right knee injury.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from February 1947 to February 
1953.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Montgomery, Alabama, which denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
and residuals of right leg injury.  The veteran filed a 
timely notice of disagreement and the RO subsequently 
provided a statement of the case (SOC).  In August 2002 the 
veteran perfected his appeal and the issues were properly 
certified to the Board.  

The Board notes that the veteran attended a Travel Board 
hearing in December 2002 at which he clarified the issues.  A 
transcript of the hearing is of record.  

REMAND

The veteran contends that he has a current right knee 
condition, which is residual of an injury in service.  He 
also contends that he suffers from current bilateral hearing 
loss secondary to noise exposure in service.  

The Report of Separation and Discharge, Department of Defense 
Form 214, indicates that the veteran served in the United 
States Navy aboard the U.S.S. Sperry.  Service medical 
records are negative for any complaint, treatment for or 
diagnosis of any ear condition including hearing loss.  
Examinations dated in February 1947, December 1951 and 
February 1953 indicate 15/15 hearing bilaterally with ears 
within normal limits.  

In October 1950 the veteran presented with complaints of 
right knee pain.  He reported that he slipped while riding a 
motorcycle.  X-rays were negative for any evidence of 
fractures.  The veteran was diagnosed with right knee 
contusion.  In December 1951 an examiner noted scars on the 
veteran's knees, bilaterally.  An examination report dated in 
February 1953 indicated no defects. 

Private treatment records dated in December 1990 indicate 
complaints of right knee pain.  The veteran reported a 
history of right knee injury in service 40 years prior.  He 
also reported subsequent injuries including "playing 
softball, twisting the knee, locking up, etc."  The examiner 
determined that the veteran's condition was due to medial 
meniscus tear, which was probably causing marked degenerative 
changes along the medial joint line, on the femoral condoyle 
and tibia plateau.  The veteran was scheduled for and 
underwent a video arthroscopy.  

In June 1997 the veteran continued to complain of and receive 
treatment for complaints of knee and leg pain.  Outpatient 
records dated from August 1997 to January 1998 indicate 
degenerative changes of the right knee.  Said changes 
continued to be noted in a September 2001 radiology report.  

Private outpatient treatment records dated from April to July 
1995 reveal left ear sensorineural hearing loss and tinnitus.  

The veteran presented for VA examination in September 2001.  
During an audiologic examination the veteran reported a 
history of progressive hearing loss since the early 1950's.  
The veteran denied any previous ear infection or surgery.  
However, he reported noise exposure during service.  
According to the veteran he was exposed to noise in machine 
shops and due to guns and heavy artillery.  After examination 
was completed the veteran was diagnosed with mild to severe 
sensorineural hearing loss with fair/poor word recognition 
ability.  The examiner failed to comment on the etiology of 
the veteran's hearing loss.  

In September 2001 the veteran was also afforded a VA joint 
examination at which time he reported a minor motorcycle 
accident during service that resulted in painful swollen 
right knee.  The veteran indicated that his knee remained 
symptomatic and has progressively worsened since service.  
The examiner diagnosed the veteran with residuals of an old 
right knee injury with degenerative joint disease, status 
post arthroscopy with partial medial lateral meniscectomy.  
Although the examiner was able to review some private 
treatment records brought by the veteran to the examination, 
the examiner specifically noted that the veteran's claims 
folder was not available for review prior to examination.  

During his Travel Board hearing the veteran continued to 
allege that his current hearing loss was due to noise 
exposure during service and that his right knee condition was 
residual of an injury in service.  The veteran testified that 
he was exposed to noise from gunfire and the engine room 
while in service.  He denied the use of any protective ear 
devices.  According to the veteran he has not been subjected 
to any extreme noises for any period of time since service.  
The veteran indicated that Dr. Mueller, a private physician 
concluded that his hearing loss was due to noise exposure in 
service.  

The veteran also testified about his right knee injury in 
service.  According to the veteran he did not require any 
additional treatment after service; however, he continued to 
have problems ascending and descending stairs.  He also 
reported occasional stiffness and swelling.  The veteran 
indicated that he self-medicated after service.  He also 
reported that he was unable to run after discharge due to the 
residuals of his injury.  The veteran testified that when he 
reported a history of injuries to his knee playing softball 
to his private physician, what he meant was that he had 
difficulty playing softball because of the residuals of his 
knee injury in service.  He specifically denied any post-
service injury to his knee.  According to the veteran, Dr. 
Sessler, the doctor that performed his arthroscopy, concluded 
that his knee condition was due to the previous injury in 
service.  

In the present case, the competent evidence of record 
indicates that the veteran injured his right knee in service 
and that he is currently suffering from degenerative joint 
disease of the right knee.  However, the record is silent for 
any competent medical opinion as to whether the veteran's 
current right knee condition is at least as likely as not due 
to the right knee injury he suffered in service.  

Additionally, the veteran has a current bilateral 
sensorineural hearing loss.  He contends his current hearing 
loss is due to noise exposure in service.  However, as a 
layperson the veteran is incompetent to offer opinions as to 
etiology.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).  

The Board notes that the veteran testified that private 
physicians told him that his bilateral hearing and right knee 
conditions were related to his service.  However, those 
medical opinions are not currently of record.  In the absence 
of any evidence as to the etiology of the veteran's current 
hearing and right knee conditions, the Board finds that the 
record is inadequate upon which to base a decision and the 
issues must be remanded to the RO for further development.  
See Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Accordingly, the matters on appeal are remanded for the 
following actions:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for hearing loss and a right knee 
condition, including but not limited to 
Drs. Mueller and Sessler.  After securing 
the necessary release, the RO should 
obtain those records, which have not 
previously been associated with the 
veteran's VA claims folder.  The RO 
should notify the veteran if identified 
records are unavailable.

3.  The veteran should be afforded VA 
examinations to determine if he currently 
has bilateral sensorineural hearing loss 
and degenerative joint disease of the 
right knee and, if so, whether said 
conditions are at least as likely as not 
to have been caused by any incident or 
event of active military service 
including, but not limited to, noise 
exposure at any time during service and a 
motorcycle accident in 1950, 
respectively.  The claims folder must be 
made available to the examiners for 
review before the examination and review 
of such should be cited in the 
examination reports.  Written reports of 
the examinations should be placed in the 
claims file.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should review the record to ensure 
that such is adequate for appellate 
review.  After any indicated corrective 
action has been completed, the RO should 
again review the record and re-adjudicate 
the veteran's claim.  If the benefits 
sought on appeal remain denied the veteran 
and his representative should be furnished 
a supplemental statement of the case, 
which contains notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.   An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Additionally, the Board wishes to emphasize that, "[t]he duty 
to assist in the development and adjudication of a claim is 
not a one way street."  Wamhoff v. Brown, 8 Vet. App. 517, 
522 (1996).  "If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Clearly, therefore, it is incumbent upon the veteran to 
cooperate in any way that will facilitate the RO's efforts in 
developing his claims, to include providing information as to 
current medical treatment, and reporting for examination as 
described above.  The veteran is hereby referred to 38 C.F.R. 
§§ 3.158, 3.655 (2002), under which his failure to cooperate 
could result in adverse action on his claims.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	MARK J. SWIATEK
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




